Error: Expected the default config, but wasn't able to find it, or it isn't a Dictionary
                           NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                      2007-1023, -1024

                                 FINISAR CORPORATION,

                                                    Plaintiff-Cross Appellant,

                                               v.

               THE DIRECTV GROUP, INC., DIRECTV HOLDINGS LLC,
             DIRECTV ENTERPRISES LLC, DIRECTV OPERATIONS LLC,
              HUGHES NETWORK SYSTEMS, INC., and DIRECTV, INC.,

                                                    Defendants-Appellants.

                                         ON MOTION

Before RADER, Circuit Judge.

                                          ORDER

       Finisar Corporation moves to require the appellants to designate for inclusion in

the joint appendix demonstrative exhibits that were not filed with the district court or, in

the alternative, to “correct the record.” The appellants oppose.

       Because the demonstrative exhibits were not filed with the district court, they are

not part of the record on appeal and thus should not be included in the joint appendix.

Finisar has not shown that the record should be corrected to include demonstrative

exhibits that were not filed with the district court, especially when other demonstrative

exhibits were filed with the district court.

       Accordingly,

       IT IS ORDERED THAT:
        Finisar’s motion is denied.



      February 16, 2007                     /s/ Randall R. Rader
            Date                            Randall R. Rader
                                            Circuit Judge

cc:     Larry R. Laycock, Esq.
        Gregory A. Castanias, Esq.

s8




2007-1023, -1024                      -2-